i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00426-CR

                                       EX PARTE Edgar CRUZ

                      From the Criminal Magistrate’s Court, Bexar County, Texas
                                   Trial Court No. 2008-W-0141
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: July 30, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH